Citation Nr: 0932553	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee 
patellofemoral syndrome.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back pain with L5-S1 posttraumatic degenerative arthritis 
without radicular symptoms for the period beginning after 
June 3, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted a 20 percent evaluation 
for low back pain with L5-S1 post traumatic degenerative 
arthritis without radicular symptoms, effective March 2004.

In a decision dated in August 2007, the Board denied 
entitlement to an evaluation higher than 20 percent for the 
low back disorder for the period on and before June 3, 2005, 
and remanded the left knee claim to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  The AMC/RO substantially completed the 
additional development as directed, continued to deny the 
claims, and returned the case to the Board for further 
appellate review.

The Veteran' March 2008 statement (VA Form 21-4148) raised a 
claim of depression secondary to his service-connected low 
back disability.  This issue has not been considered by the 
RO, much less denied and timely appealed to the Board.  So, 
it is referred to the RO for appropriate action as the Board 
does not currently have jurisdiction to consider it.  See 38 
C.F.R. § 20.200 (2008); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

In the decision below, the Board decides the increased rating 
and service connection claims but, for the reason set forth 
in the remand portion of the document below, REMANDS the 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders to the AMC, in Washington, DC, for further 
development.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a left knee disorder is not related to an in-service 
disease or injury, or a service-connected disability.

2.  For the period beginning after June 3, 2005, the 
Veteran's low back disorder has not been manifested with any 
incapacitating episodes, ankylosis, range of motion on 
forward flexion limited to 30 degrees or less, or associated 
neurological symptomatology.


CONCLUSIONS OF LAW

1.  A left knee disorder, to include patellofemoral syndrome, 
was not incurred in or aggravated by active service, nor may 
left knee arthritis be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2008).

2.  For the period beginning after June 3, 2005, the 
requirements are not met for an evaluation higher than 20 
percent for low back pain with L5-S1 posttraumatic 
degenerative arthritis without radicular symptoms.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107) (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5242.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  As concerns the service 
connection claims, VA notified the veteran in June 2004 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  AMC letters of August 2007 and February 
2008 reiterated the notice of the June 2004 letter and 
provided adequate notice of how disability ratings and 
effective dates are determined in the event service 
connection is granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds the August 2007 and 
February 2008 letters fully complied with the VCAA notice 
requirements.

As concerns the Veteran's increased rating claim, the pre-
decision VCAA notices provided to the Veteran did not fully 
comply with the statutory notice required for increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Content-compliant errors are presumed prejudicial 
unless rebutted by VA.  The Board finds, however, that any 
error was cured and rendered non-prejudicial.

First, the rating decision and decision notice letter 
explained the basis for the denial of a compensable rating.  
Second, the statement of the case fully set forth the 
specific rating criteria that must be met for a higher rating 
and again explained the basis of the decision.  Third, the 
August 2007 and February 2008 letters informed the Veteran 
how disability evaluations and effective dates are 
determined.  The only component omitted were the specific 
spine rating criteria which the statement of the case and 
supplemental statements of the case had already provided.

As concerns both claims, following issuance of the above 
referenced letters, the claims was/were readjudicated in the 
June 2009 supplemental statement of the case.  Thus, any 
timing-of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case is sufficient to 
cure a timing defect.  Further, he was extended a reasonable 
opportunity to participate in the adjudication of his claims 
throughout the claims process.  See Washington v. Nicholson, 
21 Vet. App. 191 (2007).  Thus, any notice error was rendered 
non-prejudicial and, thereby, harmless.
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, as 
found above, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  Id.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection Claim

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

In a 2008 statement (VA Form 21-4148), the Veteran indicated 
that he had withdrawn his claim, as he stated his left knee 
did not hurt any more.  In light of the fact he reported for 
the examination, however, and gave no further indications of 
having withdrawn the claim, the Board will decide it.

In December 1997, the Veteran reported left knee pain for 
several years.  In April 1998, a physical therapy consult 
noted a history of bilateral knee pain, right greater than 
left, over the prior three months.  Following a physical 
examination the examiner diagnosed patellar femoral syndrome.

Notably, a May 1999 X-ray examination of the left knee 
revealed normal findings.  Further, while a March 2000 Report 
of Medical Assessment noted the Veteran's self reported 
history of bilateral crepitus which caused occasional pain, 
physical examination did not reveal a left knee disability.  
Clinical evaluation of the lower extremities was noted as 
normal.  

At a June 2004 VA examination, the Veteran reported left knee 
pain since 1993 which had gradually worsened.  No acute 
trauma was reported.  The diagnosis was left knee 
patellofemoral syndrome with loss of range of motion from 
walking and climbing stairs (due to development of pain).  

A May 2009 VA examination report notes that the examiner 
reviewed the claims file.  Following examination of the left 
knee, the examiner opined the findings on clinical 
examination did not support a diagnosis of patellofemoral 
syndrome, and that the degenerative changes shown on x-ray 
examination were clinically insignificant.  He opined further 
that it was less likely than so that any symptoms of the left 
knee were causally connected with the Veteran's active 
service.  He based his opinion on his clinical findings and 
the absence of significant medical history of complaints and 
treatment of the left, both in and after active service.

The probative evidence of record fully support the examiner's 
findings and opinion.  The Veteran indicated on his March 
2000 Report of Medical History that he had problems with his 
knees, but the March 2000 Report Of Medical Examination For 
Separation notes the lower extremities are assessed as 
normal.  There is no evidence of left knee arthritis having 
manifested to a compensable degree within one year of active 
service.  August 2000 VA general and feet examination reports 
note the Veteran's knee complaints were limited solely to his 
right knee.  He voiced no left knee complaints whatsoever.  
Physical examination revealed the left knee to manifest range 
of motion of 0 to 130 degrees, which is only 10 degrees less 
than normal.  See 38 C.F.R. § 4.71a, Plate II.  The examiner 
diagnosed no pathology of the left knee.

It is not until approximately April 2003 that the Veteran 
complained of bilateral knee pain, but examination revealed 
full range of motion.  A June 2004 VA x-ray examination 
report notes complaints of bilateral knee pain, left greater 
than right, as the reason for the x-ray.  None of the records 
indicate any causal linkage with the Veteran's active 
service.  Thus, the Board is constrained to find the 
preponderance of the evidence is against the claim.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on 
appeal is denied.

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2008).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2008).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, an October 2000 rating decision granted service 
connection for the low back disorder with an initial 10 
percent rating, effective May 2000.  The Veteran's current 
claim was received in March 2004 and-as noted in the 
introduction, a 2004 rating decision granted an increased 
rating from 10 to 20 percent, effective March 2004, the date 
his claim was received.  See 38 C.F.R. § 3.400(o).  The 
Board's decision in August 2007 continued the 20 percent 
rating for the period up to June 3, 2005.  The Veteran 
underwent back surgery in June 2005.

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate spine disabilities.  These criteria 
provide that an intervertebral disc syndrome is to be rated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5243.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

The criteria provide further that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent rating applies if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if the disability is manifested by muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a.  Favorable 
ankylosis of the thoracolumbar spine, or range of motion on 
forward flexion limited to 30 degrees or less warrants a 40 
percent rating.  Id.

The records of Community Care Physicians note the Veteran's 
post-operative treatment for complaints of chronic low back 
pain.  The treatment included spinal injections for pain 
management.  These records cover 2007 and 2008.  
Significantly, and there is no notation by the Veteran's 
physicians that he manifested range of motion on forward 
flexion of 30 degrees of less or abnormal neurological 
findings associated with his low back disability.  Although 
the Veteran's complaints included pain radiating into his 
lower extremities, clinical findings did not confirm 
radiculopathy.  For example, a March 2008 entry notes motor 
strength as symmetrical with no obvious weakness, superficial 
sensation intact bilaterally to light touch and pain, and 
deep tendon reflexes full and symmetrical bilaterally.

The May 2009 VA examination report notes the Veteran reported 
constant dull achy low back pain which-on a scale of 1 to 
10, he assessed as 4/10.  The pain increased if he walked for 
up to 0.25 mile.  He also reported a radiating sharp, 
stabbing, electric pain in his legs bilaterally to his toes 
two to  three times weekly.  He also reported flare-ups 
occurred six to eight times yearly that lasted up to four 
days, during which he obtained relief by reclining and 
resting.  He described taking morphine and Oxycodone for 
relief daily, as well as facet block injections which were 
not effective.  The Veteran denied any bowel or bladder 
involvement, or numbness or tingling.  He also denied spasms 
or incapacitating episodes, and he used a cane to aid in 
ambulation.  He noted that, due to his constant back pain, he 
could no longer clean the house gutters, trim the lawn, or 
chop fire wood.  The Veteran reported he used a riding mower 
to mow the lawn, and that he was still able to manage indoor 
chores such as vacuuming and laundry.  He also reported he 
could downhill ski.

The examiner observed the Veteran's posture as normal, and 
there were no abnormal spinal curvatures.  The examiner noted 
the absence of any spine muscle spasm, atrophy, guarding, 
tenderness, or weakness.  Spine motor examination revealed 
hip flexion, hip extension, knee extension, ankle 
dorsiflexion and plantar flexion, and great toe extension as 
all normal bilaterally at 5/5.  Muscle tone was normal, and 
there was no muscle atrophy.  Lower extremity sensation to 
vibration was normal at 2/2 bilaterally.  Pain (pinprick) 
sensation and light touch were normal at 2/2 on the left but 
diminished on the right at 1/2.  Position sense was normal at 
2/2 bilaterally.  Knee and ankle jerk reflexes were normal at 
2/2 bilaterally.  Range of motion study revealed forward 
flexion to 80 degrees with objective evidence of pain on 
range of motion.  Lasegue's sign was positive bilaterally.  
The examiner diagnosed lumbar degenerative disc disease and 
spinal fusion 2005, which had a mild to moderate effect on 
activities of daily living.

In as much as there is no evidence that thoracolumbar 
forward flexion is limited to 30 degrees or less, and as 
there is no evidence of thoracolumbar ankylosis, be it 
favorable or unfavorable, the Board finds the chronic 
orthopedic manifestations of the Veteran's lumbar 
degenerative disc disease has continued to more nearly 
approximate a 20 percent rating for the period beginning 
after June 3, 2005.  38 C.F.R. § 4.7.  The examiner noted 
objective evidence of pain on range of motion beginning 
at 65 degrees.  Nonetheless, the rating criteria 
specifically provide that pain is contemplated in the 
current criteria, as the presence of pain, stiffness, and 
aching, are expected with spine disabilities.  Thus, a 
higher rating is not met or approximated due to those 
factors.  See 68 Fed. Reg. 51,454-51, 455 (Aug, 27, 
2003); cf. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

While the Veteran complained of pain that radiated into his 
lower extremities, the objective findings on clinical 
examination revealed no radiculopathy, and the examiner did 
not diagnose any.  The examiner found no evidence of 
paralysis.  Thus, the Board finds no basis for a separate 
rating for chronic neurological manifestations of the 
Veteran's intervertebral disc syndrome.  In sum, the 
preponderance of the evidence shows the Veteran's post-
operative lumbar degenerative disc disease to most nearly 
approximate a 20 percent rating for the entire period 
beginning after June 3, 2005.  38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5243.  The benefit sought on appeal is 
denied.

The Board notes the Veteran's complaints as to his inability 
to obtain gainful employment due to his low back disability.  
See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must 
discuss whether referral for extraschedular consideration is 
indicated where raised by the evidence of record).  The Board 
further notes, however, that the Veteran' lumbar degenerative 
disc disease symptomatology is contained in the applicable 
rating criteria.  Thus, his disability is not exceptional.  
In the absence of an exceptional disability picture, there is 
no basis for a Board referral for consideration of a higher 
rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  Further, the Veteran has a pending claim for 
individual unemployability, which is discussed in the remand 
portion below. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim(s), however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for left knee 
patellofemoral syndrome is denied.

Entitlement to an evaluation in excess of 20 percent for low 
back pain with L5-S1 posttraumatic degenerative arthritis 
without radicular symptoms, status post-operative, for the 
period beginning after June 3, 2005, is denied.



REMAND

The Board's August 2007 remand for another examination of the 
Veteran's post-operative back disability specifically 
instructed that the examiner was to assess and render an 
opinion as to whether the Veteran's low back disability 
rendered him unemployable.  The May 2009 examination report 
notes the Veteran's disorder has a significant effect on his 
usual occupation due to decreased mobility, and problems with 
lifting, carrying, and pain. but he did not render an opinion 
on the Veteran's unemployability.  The Board also notes the 
Veteran reports he is again in a VA Vocation and 
Rehabilitation Program, but those records are not associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will obtain any VA Vocation 
and Rehabilitation records related to the 
Veteran and associate them with the claims 
file.

2.  After completion of the above, return 
the claims file to the examiner who 
conducted the May 2009 back examination 
and ask the examiner to render an opinion 
as to whether the Veteran's low back 
disability renders him unable to obtain 
and maintain substantially gainful 
employment.  A full explanation of the 
rationale for any opinion rendered should 
be provided.

If the examiner advises an opinion cannot 
be rendered without another examination, 
the AMC/RO shall arrange the examination.  
The claims file must be provided for 
review as part of any examination.

3.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


